IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00310-CV

RMDG CONSTRUCTION, LLC
D/B/A DUDLEY GENERAL CONTRACTORS
AND DUDLEY CONSTRUCTION, LTD.
D/B/A R.M. DUDLEY CONSTRUCTION COMPANY,
                                   Appellants
v.

OAKWOOD CUSTOM HOMES GROUP, LTD.
AND INSURORS INDEMNITY COMPANY,
                                                           Appellees



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 07-002207-CV-361


             ORDER OF REFERRAL TO MEDIATION


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement

of pending litigation through voluntary settlement procedures.”           Id. § 154.002.
Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.           Mediation is private,

confidential, and privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9.

       The Court assigns Alice Oliver-Parrott as the mediator. Her contact information

is as follows:

       Alice Oliver-Parrott, P.C.
       5009 Caroline Street, Suite 100
       Houston, TX 77004-5750
       (713) 222-6338
       (713) 222-6334 (fax)

       Mediation must occur within sixty days after the date of this order.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented, and it is suggested that the parties provide the

mediator with their appellate briefs.       The mediator may require any party to

supplement the information required by this Order.

       Named parties must be present during the entire mediation process, and each

corporate party must be represented by a corporate employee, officer, or agent with

authority to bind the corporate party to settlement.




RMDG Constr. LLC v. Oakwood Custom Homes Group, Ltd.                                 Page 2
       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fee will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this order must be filed with this Court and served upon all

parties within ten days after the date of this order, or it is waived.

       We refer this appeal to mediation.



                                               PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 23, 2013
Do not publish




RMDG Constr. LLC v. Oakwood Custom Homes Group, Ltd.                             Page 3